Citation Nr: 0006705	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right palm.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to an initial compensable rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, inter alia, service 
connection for a disability of the right palm, for residuals 
of a right elbow injury, and for residuals of a right knee 
injury.  The RO also granted service connection for 
lumbosacral strain and assigned a noncompensable (zero 
percent) evaluation.  In January 1998, the veteran filed a 
Notice of Disagreement relative of the each of the 
aforementioned claims, and a Statement of the Case was 
furnished in July 1998.  A timely Substantive Appeal was 
received in September 1998.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the right palm is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for right 
elbow injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The claim of entitlement to service connection for right 
knee injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

4.  The veteran's service-connected lumbosacral strain is 
manifested by characteristic pain on motion. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a disability of the right palm.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a right elbow injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a right knee injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a 10 percent rating for lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran reported a 
right knee trauma in November 1974 when he struck his right 
knee while attempting to jump a cone.  Examination showed 
swelling of the right knee, proximal to the right patella.  
There was no effusion noted and no loss of range of motion.  
There was no direct point tenderness to the patella and no 
crepitation.  The impression was of a contusion.

The veteran reported to a clinic in July 1975 reporting that 
he was skydiving one week ago and struck his elbow in a fall.  
He had pain in the right elbow at that time which persisted.  
Examination revealed olecranon process tenderness to 
palpation and resolving discoloration over the lateral aspect 
of the elbow.  X-rays were normal.  The assessment was of a 
contusion to right elbow.

In February 1985, the veteran reported trauma to the lateral 
right knee.  He related that his leg, just above the lateral 
knee aspect, was tender to palpation with swelling and 
discoloration.  Two days later, there was no swelling, no 
effusion, and the knee was stable with full range of motion.

In April 1990, the veteran was seen with complaints of pain 
in the right hand at the base of thumb and 2nd finger when 
lifting objects.  The pain was described as mild without 
radiculopathy.  No particular injury was indicated.  
Objective findings included a full range of motion, with no 
tenderness or atrophy.  The assessment was of an overuse 
syndrome.

In January 1992, the veteran complained of low back pain, 
which was worse in the morning.  He denied radiation of the 
pain.  No known injury was indicated.  The physical 
examination revealed a full range of back motion.  There was 
no spasm or sacroiliac tenderness.  The straight leg raising 
test was negative; and the deep tendon reflexes were equal 
and bilateral in the lower extremities.  There was no spinal 
percussion detected.  The assessment was of mechanical low 
back pain by history.

In July 1993, the veteran complained of soreness and pain in 
the right elbow after playing racquetball and carving wood.  
The physical examination disclosed localized pain to the 
supinator muscles at the elbow, which was slightly tender to 
palpation.  There was a full range of elbow motion with no 
pain.  The assessment was of tendonitis and overuse syndrome.  
Upon initial physical therapy consultation in July 1993, the 
veteran was found to have an active range of motion, with 
flexion and extension within normal limits, and a little 
pressure at the right radial area.  There was no swelling or 
discoloration.  There was palpable tenderness detected at the 
right radial head and lateral epicondyle.

From July to December 1993, the veteran underwent physical 
therapy for tendonitis of the right elbow, and the goals were 
to decrease the pain.  When he was examined in August 1993, 
there was tenderness to the right internal epicondyle with 
increased pain with flexion and extension against resistance.  
The sensory and motor tests were intact.  The assessment was 
right lateral epicondylitis.  In September 1993, the 
objective findings included minimal pain with palpation and 
the veteran was instructed to perform resistant exercises.  
By October 1993, he reported less soreness with activity; 
and, in December 1993, the veteran had achieved his physical 
therapy goals.

In January 1994, the veteran continued to receive medication 
for his low back pain, which at time was reported as 70 
percent improved since the last examination.  The assessment 
was of lumbosacral strain.

In March 1994, the veteran was seen following a complaint of 
pain in the right palm with increased pain in the middle 
finger.  The physical examination revealed a full range of 
motion with the sensory, motor, and circulatory functions 
intact.  There was tenderness over the distal 1/3 of the 
middle metacarpal palmar aspect of the right hand.  There was 
no joint tenderness or swelling.  The x-rays were negative 
for a fracture or degenerative joint disease.  The assessment 
included probable overuse.

In April 1994, the veteran complained of pain in the left 
lower back without radiation, which occurred when he was on 
the stationary bike in the gym.  The physical examination 
revealed that the back was tender in the left upper lumbar 
area without muscle spasms.  The range of motion was 
essentially within normal limits with increased pain on the 
left side bending.  The veteran's gait, his squatting and 
hopping on both legs, and his heel and toe walking were 
normal.  The deep tendon reflexes were 2 plus in the patellar 
and Achilles.  The straight leg raising test was negative; 
and the sensation was grossly intact.  The assessment was of 
facet joint strain, left lumbar.  When he was examined in May 
1994, the objective findings included point tenderness over 
the right paraspinal muscles in the lumbar region.  The 
ranges of low back motion were flexion to 70 degrees and 
extension to 15 degrees.  Pain was appreciated on side 
bending.  The straight leg raising test was negative.  The 
assessment was of back strain.  From May to August 1994, the 
veteran underwent physical therapy for low back strain.  In 
August 1995, a physical examination disclosed that the 
veteran had paraspinal muscle tenderness to palpation in the 
lumbar spine area, and an assessment of paraspinal muscle 
strain was entered.  In early April 1996, the veteran 
received treatment for recurring low back pain.

In late April 1996, the veteran was afforded a periodic 
medical examination.  This report included an addendum (SF-
507), which provided the veteran's interval medical history.  
This history indicated that in 1990, the veteran experienced 
low back pain due to lifting; and that since 1994, he 
experienced pain in the right hand, of unknown etiology, 
which occurred after gripping.  The examiner noted that the 
veteran was still symptomatic and was treated with Motrin as 
needed.  No other significant medical or surgical history was 
reported.  Upon medical examination, however, the veteran's 
upper extremities and spine were clinically evaluated as 
normal, as were his lower extremities and other 
musculoskeletal system.  The veteran's physical profile was 
recorded as "1."  The remainder of the service medical 
records contained no further complaints, findings, or 
treatment relative to the right hand.

In July 1996, the veteran continued to complain of low back 
pain.  A history of back injury pain resulting from a motor 
vehicle accident was noted.  The physical examination 
revealed tenderness with palpation, and a full range of 
motion.  The straight leg raising test was negative; and the 
deep tendon reflexes were 2 plus.  The assessment was of low 
back pain.  When the veteran was examined in October 1996, he 
complained of sharp pain in the low back on standing for a 
prolonged period.  The physical examination disclosed a full 
range of back motion.  There was a right paraspinal muscle 
spasm.  The straight leg raising test was negative; and the 
deep tendon reflexes were equal and bilateral in patella and 
ankles.  The motor strength in lower extremities and 
sensation were intact.  The x-rays of the lumbar spine were 
interpreted as normal.  The assessment was of intermittent 
low back pain.

The veteran retired from active duty service in January 1997.

On VA examination in April 1998, the veteran stated that both 
hands would get intermittent, sharp pains in the palm, which 
occurred one time every couple of days.  The pain came and 
went quickly; however, it usually stayed tender for three 
days after the pain.  He also complained of right knee pain.  
He stated that during basic training he had fallen and hit 
his knee on the cement.  The knee was swollen for a few days.  
He indicated that now the pain comes and goes one to two 
times a year.  He indicated that his low back pain was worse 
with riding his stationary bike, twisting the bike, lifting 
or bending.  Flare ups occurred three to four times in a year 
and lasted for three to four days.  He denied any numbness or 
radicular symptoms.  

The physical examination of the veteran's hands revealed that 
he was able to flex and extend the metacarpal phalangeal 
joints from 0 to 90 degrees, proximal interphalangeal joints 
from 0 to 100 degrees of all digits in both and hands and 
distal interphalangeal joints from 0 to 80 degrees of all 
digits in both hands.  He had good grip strength.  There was 
no intrinsic atrophy noted.  He was able to touch thumb to 
finger tip of all fingers on both hands.  No thenar atrophy 
or hyperthenar atrophy was noted.  No Tinel's or Phalens of 
middle fingers was noted.  There was no evidence of previous 
fracture.  The range of motion of the back was flexion to 90 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally and rotation to 35 degrees bilaterally.  
The sensation was intact in both lower extremities.  The 
reflexes were equal and symmetric.  There was 5/5 strength of 
the bilateral lower extremities.  The back had no 
abnormalities, no tenderness, no paraspinal muscle spasm, no 
scoliosis and no kyphosis.  The examination of the right knee 
revealed crepitus on flexion and extension.  It was stable to 
varus and valgus stress.  There was no Lachman's, no anterior 
or posterior drawer, and no McMurray's noted.  The x-rays of 
the right knee and hand were interpreted as normal; and x-
rays of spine revealed a trace of early degenerative changes 
at the third intervertebral disc space level.  The examiner 
commented, however, that X-rays of the spine were normal and 
showed no evidence of degenerative changes.  The diagnoses 
were of mechanical low back pain, non-radicular, and 
chondromalacia of the right knee.  The examiner also 
concluded that there was no obvious pathology or diagnosis 
which could be made regarding the veteran's subjective 
complaints of bilateral hand pain.  

On VA examination in May 1998, the veteran stated that both 
elbows were stiff and somewhat painful.  He stated that he 
injured his elbows when he was parachuting and landed on the 
tarmac on both elbows.  The physical examination of the 
elbows revealed full range of motion.  He was able to extend 
to 0 and flex to 145 degrees.  They were stable to varus and 
valgus stress.  There were palpable radial pulses.  Sensation 
was intact in the upper extremities.  There was no pain with 
palpation and no effusion of the elbow.  The x-rays of the 
elbows were interpreted as showing mild degenerative joint 
disease.  The diagnosis was of mild degenerative joint 
disease of the bilateral elbows.  


Analysis

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a arthritis is 
manifested to a degree of 10 percent within one year after 
the veteran's separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

The threshold question that must be resolved with regard in 
this appeal is whether the veteran has presented evidence of 
well-grounded claims for service connection.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability  and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In this case, the Board observes that while the veteran was 
seen periodically on active duty for a contusion of right 
knee and elbow, tendonitis and epicondylitis of the right 
elbow, and for pain of the right hand, the service medical 
records are negative for any complaints or findings for a 
chronic right knee disorder, to include chondromalacia, or 
arthritis of any joint.

Crucially, the record does not disclose medical evidence of a 
current diagnosis involving the right palm or hand.  Although 
the veteran complained of pain in both hands at his post-
service April 1998 VA examination, the examiner found an 
essentially full range of motion and good grip strength.  
There was no atrophy; and the x-rays were interpreted as 
normal.  As a result, the VA examination performed in April 
1998 revealed no obvious pathology or diagnosis relative to 
the hands.  There is no additional evidence to support the 
veteran's claim that he has a right palm disability.  The 
veteran's most recent medical examination indicates that he 
does not have a present disability of the right palm, and he 
has not produced any medical evidence to show that he has 
such a disability.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 143-44 (1992).  The veteran's unsubstantiated 
allegations that he currently suffers from such a disability 
are not competent evidence as to the issue of medical 
diagnosis.  See Brewer v. West, 11 Vet. App. 228, 234 (1998) 
(citing Grottveit, supra).  Thus, in the absence of a 
presently existing disability of the right palm, which can be 
related to service, there is no plausible claim.  See Brock 
v. Brown, 10 Vet. App. 155, 160 91997) (citing Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)); Caluza and Savage, 
both supra.  Therefore, the claim for service connection for 
a disability of the right palm must be denied as not well 
grounded.

The medical evidence of record does disclose that the veteran 
has current diagnoses of chondromalacia of right knee and 
degenerative joint disease of the right elbow.  However, no 
competent individual or cognizable evidence has linked either 
of these ailments to the veteran's period of active duty 
service.  Consequently, in the absence of a chronic right 
knee disorder, to include chondromalacia, during the 
veteran's period of active duty service, competent medical 
evidence of nexus between the this current disorder and 
active service is required to find this claim plausible.  See 
Caluza and Savage, both supra.  Consistently, there is a lack 
of competent medical evidence linking any current arthritic 
disability, including degenerative joint disease of the right 
elbow, to service, or within the first post-service year.  
Id.  Here, the veteran has failed to produce such evidence.  
Therefore, the claims for service connection for residuals of 
a right knee injury and of a right elbow injury must be 
denied as not well grounded.

The Board rejects the veteran's statements linking any 
disability to service as probative of a well-grounded claim.  
Such opinions involve medical causation or medical diagnosis 
as to the effect that the claims are "plausible" or 
"possible" as required by Grottveit.  As the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) held in 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.  Id. at 495.

Since the veteran has failed to submit evidence in support of 
a plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

As the foregoing explains the need for competent medical 
evidence of a current disability, and competent medical 
evidence linking that disability to the veteran's period of 
active duty service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


II.  Initial Disability Rating

With respect to the veteran's claim for an initial 
compensation rating for lumbosacral strain, the Board find 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  This finding is based in part on the 
veteran's assertion that his service-connected lumbosacral 
strain warrants a compensable rating.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Currently, the veteran's lumbosacral strain is rated as 
noncompensably disabling under Diagnostic Code 5295.  Under 
this code, which pertains to lumbar strain, a noncompensable 
evaluation is assigned for slight subjective symptoms only.  
A 10 percent evaluation requires a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation 
requires a lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5293 provides a noncompensable evaluation for 
postoperative, cured intervertebral disc syndrome; a 10 
percent evaluation for mild intervertebral disc syndrome, a 
20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent evaluation for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 
202, 205-206.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine function.  38 C.F.R. § 4.45.

As noted above, service connection was granted for 
lumbosacral strain in September 1997; a noncompensable 
evaluation was assigned, effective from February 1, 1997, the 
day following discharge from service.  As the veteran takes 
issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

The evidence shows that on VA examination in April 1998 the 
veteran reported low back pain when riding a bike, twisting, 
lifting or bending.  Range of motion of the back was flexion 
to 90 degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally and rotation to 35 degrees bilaterally.  
Sensation was intact and strength was 5/5 in both lower 
extremities.  Reflexes were equal and symmetric.  The back 
had no tenderness or paraspinal muscle spasm.  The diagnosis 
was mechanical low back pain.  X-ray of the back revealed an 
early trace of degenerative changes of the spine; however, 
the VA examiner interpreted the X-ray as normal.  In 
resolving this discrepancy in favor of the veteran, the Board 
finds that the X-ray evidence reflects degenerative changes 
of the lumbar spine.  

As such, the Board must consider 38 C.F.R. § 4.59, in the 
context of Diagnostic Code 5295, to include consideration of 
VA General Counsel Opinion 9-98 (August 1998), to determine 
if the veteran is entitled to a minimum 10 percent rating for 
characteristic pain on motion.  See Lichtenfels v. Derwinski, 
1 Vet.App. 484 (1991); Hicks v. Brown, 8 Vet.App. 417 (1995).  
In this case, the Board finds that the preponderance of the 
evidence favors the granting of a 10 percent disability 
evaluation for the service-connected low back disability as 
there is competent medical evidence of lumbosacral strain 
with characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Specifically, the Board notes the 
veteran's complaints of pain along with the X-ray evidence of 
degenerative changes and the diagnosis of mechanical low back 
pain shown on the April 1998 VA examination report.  The 
Board has also considered functional impairment due to pain 
and assigned an evaluation to reflect such pain.  See 
38 C.F.R. §§ 4.40, 4.45; and DeLuca, supra.

However, the Board finds that an evaluation higher than 10 
percent is not warranted for the service-connected disability 
at issue at this time.  The clinical record does not show 
moderate limitation of motion (Diagnostic Code 5292); 
intervertebral disc syndrome (Diagnostic Code 5293); or 
muscle spasms on extreme forward bending or unilateral loss 
of lateral motion (Diagnostic Code 5295).  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.  See 
38 C.F.R. § 4.71a.  Thus, a rating of greater than 10 percent 
under these diagnostic criteria is not appropriate.

In view of the above, the Board concludes that the criteria 
for a 10 percent disability evaluation for the service- 
connected low back disability have been met and that, 
accordingly, such a disability evaluation must be granted. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 38 C.F.R. §§4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295.



ORDER

Service connection for a disability of the right palm is 
denied.

Service connection for residuals of a right elbow injury is 
denied.

Service connection for residuals of a right knee injury is 
denied.

Entitlement to a 10 percent rating for lumbosacral strain is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

